Case 2:20-cv-11112-GCS-APP ECF No. 4 filed 05/12/20     PageID.68   Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

ROBERT JAY JACKSON,

            Petitioner,
                                                 Case No. 2:20-cv-11112
v.                                               Hon. George Caram Steeh

ROBERT VASHAW,

         Respondent.
__________________________/

         ORDER TRANSFERRING SUCCESSIVE PETITION FOR
         WRIT OF HABEAS CORPUS TO THE UNITED STATES
           COURT OF APPEALS FOR THE SIXTH CIRCUIT

      Michigan prisoner Robert Jay Jackson, (“Petitioner”), has filed a

second federal petition for a writ of habeas corpus challenging his 2002

Saginaw Circuit Court conviction for first-degree murder and several lesser

offenses. As a result of his convictions, Petitioner is serving a sentence of

mandatory life imprisonment.

      Petitioner previously filed a federal habeas petition challenging his

Saginaw convictions on eight grounds. The court denied the petition on the

merits. Jackson v. Lafler, Case No. 06-cv-15676; 2009 U.S. Dist. LEXIS

39574; 2009 WL 1313316 (E.D. Mich. May 11, 2009). The Sixth Circuit

affirmed. Jackson v. Lafler, 453 F. App’x. 620 (6th Cir. Dec. 21, 2011).

Petitioner’s new petition attacks his sentence and the jurisdiction of the trial
                                      -1-
Case 2:20-cv-11112-GCS-APP ECF No. 4 filed 05/12/20                PageID.69   Page 2 of 2




court. These claims were not presented in his first federal habeas action.

      Federal district courts lack jurisdiction to consider successive habeas

petitions absent preauthorization from the court of appeals. Franklin v.

Jenkins, 839 F.3d 465, 473 (6th Cir. 2016) (citing 28 U.S.C. § 2244(b)(3));

Felker v. Turpin, 518 U.S. 651, 664 (1996). When a habeas petitioner files a

second or successive habeas petition in the district court without

preauthorization, the district court must transfer the case to the court of

appeals. See 28 U.S.C. § 1631; Sims v. Terbush, 111 F.3d 45, 47 (6th Cir.

1997). Accordingly, the Clerk of the Court shall transfer this case to the

United States Court of Appeals for the Sixth Circuit pursuant to 28 U.S.C. §

1631 for a determination of whether Petitioner may file a successive petition.

      SO ORDERED.

Dated: May 12, 2020

                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE


                               CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                May 12, 2020, by electronic and/or ordinary mail and also on
                Robert Jay Jackson #421729, St. Louis Correctional Facility
                        8585 N. Croswell Road, St. Louis, MI 48880.

                                     s/Brianna Sauve
                                       Deputy Clerk




                                           -2-
